Exhibit 10.5

 

AMENDMENT NO. 8 TO SERVICE AGREEMENT

 

THIS AMENDMENT NO. 8 TO SERVICE AGREEMENT (“Amendment”) is made as of January 1,
2006 by and between THE HEARST CORPORATION, a Delaware corporation (“Hearst”),
and HEARST-ARGYLE TELEVISION, INC., a Delaware corporation (the “Company”).

 

W I T N E S S E T H

 

WHEREAS, Hearst and the Company entered into a Service Agreement dated as of
August 29, 1997 and amended by Amendments Nos.1 through 7 (the “Service
Agreement”), pursuant to which Hearst provides certain services to the Company;
and

 

WHEREAS, Hearst and the Company mutually desire to amend the Service Agreement
as set forth hereinafter;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree to amend the
Service Agreement as follows:

 

1. Section 3.1 of the Service Agreement is hereby amended by substituting the
date of December 31, 2006 in place and instead of the December 31, 2005 date.

 

2. Effective January 1, 2006, Schedule 2.1A attached hereto and made a part
hereof shall be substituted in place and instead of Schedule 2.1 of the Service
Agreement.

 

3. Effective January 1, 2006, the Service Level Agreement attached as Addendum 1
hereto hereto shall be made a part of the Service Agreement.

 

4. Hearst Service Center transaction charges for new acquisitions shall be
priced using the current transaction rates and estimated volume.

 

5. Controller’s office, Treasurer’s office and Legal Department charges are
annual estimates to service the entire group, these charges are allocations of
specific departments’ current year budgets to support the entire company.

 

6. Except as expressly set forth herein, all terms and conditions of the Service
Agreement shall continue in full force and effect.

 

7. At such time as Hearst no longer provides audit services to the Company, the
annual audit assessment fee will be prorated to reduce the assessment to reflect
the periods for which service will not be provided.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

THE HEARST CORPORATION

HEARST-ARGYLE TELEVISION, INC.

 

 

By:

/s/ Ronald Doerfler

 

By:

/s/ Jonathan C. Mintzer

 

 

 

Dated: February 24, 2006

Dated: February 24, 2006

 

--------------------------------------------------------------------------------


 

ADDENDUM 1

SERVICE LEVEL AGREEMENT

 

The Company and Hearst agree that this Service Level Agreement specifies the
standards applicable to the technical services Hearst is to provide to the
Company pursuant to the Service Agreement (the “Standards”). These Standards are
intended to: (i) enable the Company to understand clearly what level of service
to expect from Hearst, (ii) enable Hearst to understand clearly what level of
service to provide to the Company, and (iii) define what measures and actions
should be taken if that level of service is not provided.

 

1.                                       Telephone/Help Desk Support. Hearst
shall make available via telephone twenty-four (24) hours a day, seven (7) days
a week, qualified personnel to advise the Company in connection with any
unavailability, malfunction or defect in any of the technical services to be
provided under the Service Agreement. Next day response is provided for Level 3
and Level 4 problems.

 

2.                                       Uptime. The technical services shall be
available seven days a week, 365 days a year. The technical services will be
accessible to the Company 99.5% of the time overall and at least 99.95% of the
time during the normal business hours of between 8:00 a.m. and 5:00 p.m. Eastern
Time during each month.

 

3.                                       Performance. Hearst will host, support,
and maintain the technical services in a manner that provides response times
consistent with industry standards. Hearst acknowledges that it is hosting
mission-critical applications and that it will make provisions to provide
adequate band width and highly available hardware width adequate capacity and
performance to insure acceptable access and response time for end users. In the
event that the delivery or availability of the technical services fail to
provide such response times and/or the Company is not otherwise satisfied with
the speed and/or the performance of any of the technical services, Hearst will
cooperate with the Company to modify the speed and/or performance of the
affected service(s) so that response times or functions are delivered to the
Company’s reasonable satisfaction.

 

4.                                       Backup and Redundancy. Hearst shall use
commercially reasonable efforts to maintain adequate back-up and restore
procedures (e.g., warm and hot back-ups of mission critical hardware, software
and application systems) such that corruption or failure of key systems can be
restored within a commercially reasonable timeframe. Additionally, Hearst will
ensure that a co-location hosting facility is available and that the redundant
systems and bandwidth are adequate to ensure continued operation of the
technical services in the event of failure.

 

5.                                       Physical and Data Security. Hearst
software and hardware will be located in secured facilities. Hearst shall use
commercially reasonable efforts to prevent unauthorized physical or electronic
access to the Hearst software and hardware. Hearst shall maintain security
controls and access limitations to all network attached devices at all Hearst
maintained facilities that are consistent with commercially reasonable best
practices within the industry.

 

6.                                       Monitoring. Hearst shall monitor the
performance of the technical services twenty-four hours a day, seven days a
week. Hearst shall promptly notify the Company of any bug, outage or other
problem it learns of with respect to any of the technical services. Hearst shall
make technical personnel available to the Company twenty-four hours per day,
seven days per week. Upon learning of or receiving notice of a problem with any
service, qualified personnel shall promptly consult with the Company to assign a
severity level to the problem as follows:

 

Severity 1:  A situation in which a service is completely unavailable, and
Hearst is unable to resolve or offer an alternative solution to resolve such
problems (a “Work Around”) within the Initial Update Period as defined in the
chart below.

 

--------------------------------------------------------------------------------


 

Severity 2:  A situation in which major functionality of a service is unusable,
the loss of functionality materially impacts the operation of the service, and
no Work Around is available.

 

Severity 3:  A situation in which there is a loss of a functionality that does
not materially impact the operations or use of the service. Any problem that was
originally reported as Severity 1 or Severity 2, but has been temporarily solved
with a Work Around, shall be reduced in severity to Severity 3.

 

Severity 4:  A Severity 4 situation means all other problems, issues and
questions regarding a technical service other than those falling within the
categories above.

 

7.                                       Remedying Problems. After classifying
the severity of a problem as set forth in Section 6 above, Hearst shall provide
the following resources to remedy such problem:

 

Problem
Classification

 

Telephone
Response

 

“Initial Update Period”
to Communicate Action
Plan

 

Action

 

Time to identify
problem and
begin working
towards
resolution

 

Severity 1

 

30 minutes

 

90 minutes

 

Work continuously until resolved

 

Immediately

 

Severity 2

 

1 Hour

 

4 Business Hours

 

Resolve completely as soon as possible

 

One Business Day

 

Severity 3

 

5 Business Hours

 

2 Business Days

 

Reasonable action as needed

 

Within five Business Days

 

Severity 4

 

8 Business Hours

 

5 Business Days

 

Reasonable action as needed

 

Within ten Business Days

 

 

Business hours are 8:00am until 5:00pm Eastern Time on Monday through Friday.

 

Unresolved Critical or High Problem Procedures:

Should a Severity 1 or Severity 2 problem not be fixed within the Initial Update
Period, Hearst shall dedicate a full-time resource (in-house or third party)
qualified to address the situation until resolved. This resource shall provide
the Company, at a minimum, with detailed fix plans and twice-daily updates.

 

If a permanent repair cannot be made, a temporary resolution (bypass and
recovery) will be implemented and a permanent repair implemented thereafter as
soon as practicable.

 

8.                                       Factors Beyond Control. Hearst shall
not be deemed to have failed to meet a Standard or otherwise be in default of
this Agreement to the extent that performance of its obligations or attempts to
cure any breach are delayed or prevented by reason of any act of God, fire,
natural disaster, accident, act of government, vendor shortages or delays,
Internet outages or any other cause beyond the reasonable control of Hearst,
provided that Hearst gives the Company written notice thereof promptly and uses
reasonable commercial efforts to cure the delay.

 

--------------------------------------------------------------------------------